DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).




Claims 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok et al. (2007/0023044) in view of Cornel (2005/0283039) in view of Umeda (2001/0042546).
Regarding claim 13, Kwok teaches a device able to reduce the probability of snoring during sleep (i.e. by increasing oxygen delivery or quality of sleep), the device comprising: an odor disperser (10, 210) adapted to disperse an odor; at least one detector (42) adapted to detect a 
Kwok discloses aromatherapy ([0040] lines 1-5) including continuous dispersion and adjustment of aroma ([0050] lines 1-10) which thereby would allow following breaths to occur simultaneously with and consecutive to the odor dispersion but does not specifically disclose that the controller is configured to reduce the probability of snoring thereby affecting the upcoming breaths of a user.  However, Cornel teaches using aroma to treat snoring ([0012] lines 1-4) and [0021] lines 8-25 disclose monitoring the sensors and sending commands at a cycle rate of 10 Hz.  In addition, [0021] last 8 lines disclose that the timescale for the changes to take affect can occur within minutes to seconds. Thus, upcoming breaths after the changes begin to occur are affected.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the controller of Kwok for reducing snoring thereby affecting following breaths as taught by Cornel to provide enhanced sleep and well-being.
The modified Kwok discloses selecting an odor ([0032] lines 1-4 of Cornel) but does not specifically disclose that the odor has the effect of increasing inhalation volume of the patient smelling the odor.  However, Umeda teaches providing vetiver oil ([0058] line 8) which has the effect of increasing a user's inhalation volume.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the aromas of the modified Kwok with vetiver oil as taught by Umeda to provide the advantage of enhanced comfort and relaxation for increased well-being.
Regarding claim 19, Kwok discloses a respiration detector ([0046] lines 1-7). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok in view of Cornel and Umeda, as applied to claim 14 above, and further in view of De Lemos (2012/0078065).
Regarding claim 17, Kwok discloses dispensing an odor but does not specifically disclose changing an odor for dispersion responsive to input from the detecttor.  However, De Lemos teaches selecting an aroma ([0017] lines 1-10) and selecting a time length of odor dispersion responsive to said monitoring ([0027] lines 1-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the aroma device and method of Kwok with multiple aromas for selecting as taught by De Lemos to provide enhanced adaptability to user preference or need.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok in view of Cornel and Umeda, as applied to claim 13 above, and further in view of Frank (6,467,477).
Regarding claim 18, Kwok discloses monitoring physiological characteristics but does not specifically disclose monitoring respiration sounds.  However, Frank teaches monitoring respiration sounds (col. 5 lines 5-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the measurements of Kwok with breath sounds as taught by Frank to provide enhanced feedback to aid respiration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,456,550.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a broader version of the patented claim 1. The instant claim 1 does not include reducing the probability of snoring of the selected patient.  In the instant claim 1 all steps are included in the patented claim 1.  Any infringement of the patented claim 1 would also infringe the instant claim 1.  Thus the instant claim 1 does not differ in scope over the patented claim 1.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,456,550.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a broader version of the patented claim 17. The instant claim 1 does not include changing the type of odor.  In the instant claim 13 all structures are included in the patented claim 17.  Any infringement of the patented claim 13 would also infringe the instant claim 17.  Thus the instant claim 13 does not differ in scope over the patented claim 17.

Allowable Subject Matter
Claims 2-12, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LaToya M Louis/
Examiner, Art Unit 3771